Citation Nr: 9918475	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Horrigan, Cou


INTRODUCTION

The veteran had active service from April 1991 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
RO which denied service connection for a right knee disorder 
and a left knee disorder.  In November 1995, the veteran 
appeared and gave testimony regarding these issues at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  The hearing officer's decision 
was incorporated in a supplemental statement of the case 
dated in March 1996.  The veteran again gave testimony at a 
September 1997 hearing before the undersigned Board member at 
the RO.  A transcript of this hearing is also of record.  

The case was remanded by the Board for further development in 
February 1998 and again remanded by this Board in October 
1998.  The case is again before the Board for further 
appellate consideration at this time.





FINDINGS OF FACT

1. It is at least as likely as not that the veteran's right 
knee disability developed during service.  

2. It is at least as likely as not that the veteran's left 
knee disability is related to service.

CONCLUSIONS OF LAW

1. A right knee disability was incurred during service.  38 
U.S.C.A.§§ 1110, 1131, 5107 (West 1991 & Supp. 1998)

2. A left knee disability was incurred during service.  38 
U.S.C.A.§§ 1110, 1131, 5107 (West 1991 & Supp. 1998)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran had active service from April 1991 to May 1993.  
He is a recipient of the Parachutist Badge.  

On the veteran's August 1990 examination prior to entrance 
into service the lower extremities were evaluated as normal.  
Review of the veteran's service medical records reveals that 
the veteran was seen on August 5, 1991 for treatment of right 
knee pain.  Crepitus and some popping were noted.  The 
assessment was possible tendonitis.  During treatment on 
August 14, 1991 pain on palpation of the right lateral 
patella and posterior lateral femoral condyle was noted and 
an assessment of right knee contusion was rendered.  On 
evaluation of the right knee conducted on August 21, 1991, 
normal findings were reported and the assessment was history 
of right knee contusion.  In a request for an orthopedic 
consultation dated that same day, a provisional diagnosis of 
right knee strain was indicated.  On the evaluation, the only 
findings were in regard to the right calf.  No diagnosis was 
rendered.  
During treatment in October 1991, a history of right knee 
pain since the previous August was reported.  It was noted 
that the veteran had been on profile and had been wearing a 
knee brace with improvement of the pain.  He was said to 
desire an increase in his physical activity.  Evaluation 
revealed the knee to have from 5 to 135 degrees of motion.  
The patella was mobile, ballotable, and without tenderness or 
instability.  There was no joint line tenderness.  The 
impression was improving patellofemoral syndrome.  An X-ray 
showed no evidence of bony trauma.  

In July 1992, the veteran was seen for complaints of right 
knee pain of one month's duration.  The pain was said to have 
been recurrent since basic training.  Examination revealed 
full range of motion with much crepitus and popping.  The 
medial collateral and cruciate ligaments were intact and 
there was no Drawer sign.  There was no joint line 
tenderness, edema, or effusion.  The knee was stable.  An 
assessment of patellofemoral syndrome was reported.  A 
similar assessment was reported in September 1992.  

When seen in mid October 1992 for right knee pain, the 
veteran was noted to have crepitus in the right knee without 
swelling, edema, lacerations, tenderness to palpation, or 
deformity.  The impression was recurrent knee pain caused by 
crepitus.  When seen for physical therapy for right knee pain 
in early November 1992, a history of a parachute jump injury 
one and a half years earlier was reported.  It was said that 
the veteran could run a mile and a half but would then have 
knee pain.  After evaluation, the assessment was 
patellofemoral joint syndrome, right anterior innominate.  A 
similar assessment was rendered after further treatment later 
in November 1992.  The veteran's service medical records 
reveal no complaints or findings regarding the left knee.  On 
the veteran's February 1993 examination prior to separation 
from service, his lower extremities were evaluated as normal.  

VA records reveal that, beginning in August 1993, the veteran 
was seen as an outpatient for left knee pain, swelling, 
instability, effusion, and a laceration following a traumatic 
injury to the knee which occurred at that time.  It was 
reported that the veteran said that his knee "popped" and 
caused him to fall on a tire rim.  An X-ray of the left knee 
showed no evidence of a fracture or dislocation.  

On VA medical examination conducted in August 1993, the 
veteran complained of bilateral knee pain and swelling with 
difficulty walking.  He required a cane on his left side.  
This was said to have begun with parachute jumping two years 
earlier.  He was noted to have a three-centimeter scar on the 
left knee as well as diminished strength and limited flexion 
in the left knee due to pain.  The right knee had normal 
range of motion and normal strength.  X-rays of the knees 
were normal.  The diagnosis was bilateral knee pain with 
slight subluxation on the left.  It was recommended that the 
veteran's left knee be arthroscoped.  

During VA outpatient treatment for knee pain in June 1994, 
the veteran said that he had a parachuting injury to his left 
knee at Fort Bragg.  In July 1994, the veteran reported that 
his knees had a tendency to pop out of joint and that he 
would fall when the left knee popped out.  The veteran gave a 
history of 150 parachute jumps.  During a VA hospitalization 
in September 1994 the veteran underwent a left knee 
arthrotomy which revealed a torn left medial meniscus.  

In October 1994, statements were received from associates of 
the veteran in which it was reported, essentially that the 
veteran had no problem with his knees prior to his military 
service but had had problems with his knees ever since 
military service.  

During VA outpatient treatment in October 1995 for complaints 
of pain and instability in the right knee, the veteran stated 
that he underwent arthroscopic surgery on his right knee two 
years earlier.  Physical evaluation was reported to reveal 
well healed arthroscopic scars on the right knee.  The 
assessment was partial anterior cruciate ligament tear with 
patellofemoral syndrome.  

At a hearing conducted a t the RO in November 1995, the 
veteran denied any preservice knee injuries.  He said that he 
injured his left knee during a parachute jump during training 
at Fort Benning.  He also said that he wore a brace on his 
left knee for fourteen months after this injury.  Theveteran 
reported that he had pain in the right knee during service 
due to his parachute jumping.  He gave a history of an 
arthroscopic examination of the right knee.  

In a May 1996 letter, the veteran 's wife reported that she 
had been taking care of the veteran for the two and a half 
years.  She said that she had to put on his knee braces and 
also remove them.  

On VA medical examination in July 1996, the veteran gave a 
history of meniscus problems in the left knee.  Very 
diminished range of motion in the left lower extremity, 
including the knee, was noted.  The assessment was meniscus 
injury of the left knee.  On a VA psychiatric examination in 
August 1996, a history was reported of two arthroscopic 
examinations and the veteran complained that his knees would 
pop out and then become "dead".  The diagnoses on Axis III 
included undiagnosed knee condition.  The veteran was noted 
to report that his knees were "rotated under".  

VA clinical records reflect VA outpatient treatment in August 
1996 for injuries to both knees due to falls.  

The veteran appeared and gave testimony at a September 1997 
hearing at the RO before the undersigned Board member.  He 
said that he injured his right knee on his fifth parachute 
jump during service.  He also said that he injured his left 
knee a few jumps later.  The veteran said that he received 
treatment for both knees during service and also used a knee 
brace while in the military.  He also said that he now 
suffered from constant knee pain and had to use a cane.  

On VA orthopedic examination in May 1998, the veteran 
complained of bilateral knee pain, worse on the left.  He 
said that he had a TENS unit for each knee which he used 
daily.  He had been using a cane for two and a half years.  
The veteran also reported that he would experience increasing 
pain in each knee after walking for 15 minutes and he would 
have to stop and rest before proceeding.  The knees were also 
said to lock without any pattern to this locking.  It was 
reported that the knees swelled from time to time, especially 
after prolonged weight bearing.  Range of motion was said to 
be still possible but painful.  Evaluation revealed no 
swelling or redness in the knee joints.  There was tenderness 
on range of motion and on pressure during ligament testing.  
Range of motion in the left knee was from 0 to 120 degrees 
and range of motion in the right knee was from 0 to 110 
degrees.  There was marked crepitus in the right knee and 
mild tenderness in the left knee.  There was cracking and 
clicking on extension maneuvers of both knees.  No ligament 
instability was found with posterior drawer testing and 
anterior drawer testing.  There was pain on palpation of the 
drawer space, both medially and laterally.  Bilateral knee X-
rays were normal.  The assessments were bilateral knee pains 
with a history of locking and instability and a medial 
meniscus tear on the left which had been surgically repaired 
and status post arthroscopic surgery to the knees.  

After a VA orthopedic examination in February 1999, the 
examiner rendered an impression of recurrent bilateral knee 
pain, greater on the left than the right.  The examiner 
considered possible meniscus damage as the etiology of the 
veteran's knee pain.  An impression of chondromalacia of the 
left patella was also rendered.  The examiner noted that the 
veteran had a history of service as a parachute rigger in an 
airborne division.  It was noted that the veteran had had 
over 100 parachute jumps.  The physician said that with that 
amount of repetitive knee joint trauma it stood to reason 
that the knees had progressive degenerative changes due to 
parachute jumping while in active service.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131 (West 1991 & Supp. 1998).  Service 
connection may be granted for disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred during service.  38 C.F.R.§ 3.303(d) (1998).  

The veteran's service medical records contain numerous 
references to treatment for right knee complaints and the 
veteran has regularly complained of right knee symptomatology 
on examinations conducted by the VA since his discharge from 
service.  After the most recent VA examination of the 
veteran's right knee in early 1999, the examining physician 
opined, essentially, that the veteran's current right knee 
disability was the result of the repetitive trauma caused by 
parachute jumping during service.  Since that is the case, 
service connection for right knee disability is warranted.

While the veteran's service medical records contain no 
reference to any complaints regarding the left knee, the 
veteran was seen a few months thereafter for a left knee 
injury which was caused by instability in that knee.  The 
veteran has also consistently related a history of inservice 
trauma to the left knee resulting from parachute jumping.  
Moreover, after the most recent VA examination of the 
veteran's left knee in early 1999, the examining physician 
opined, essentially, that the veteran's current left knee 
disability, which includes a status post torn medial 
meniscus, was the result of the repetitive trauma caused by 
parachute jumping during service.  Since that is the case, 
service connection for left knee disability is also 
warranted.


ORDER


Service connection for a right knee disorder is granted.  

Service connection for a left knee disorder is granted.  





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

